Citation Nr: 1424408	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of a reduction of a disability rating from 20 to 10 percent for a low back strain with degenerative disc disease.  

2.  Propriety of a reduction of a disability rating from 20 percent to noncompensable for right sciatic nerve neuropathy.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1982 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his January 2012 VA Form 9, the Veteran requested a personal hearing at the RO before a Veterans Law Judge.  As such a hearing has yet to be afforded him, and his request has not been withdrawn, remand is required in order to afford the Veteran a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing in appropriate docket order before a Veterans Law Judge seated at the RO (Travel Board hearing).  The Veteran and representative, if any, should be afforded adequate notice of the date and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

